Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 Pro-Fac Cooperative, Inc. 590 Willow Brook Office Park Fairport, New York 14450 CONTACT: Kevin Murphy (585) 218-4210 FOR IMMEDIATE RELEASE PRO-FAC COOPERATIVE DECLARES DIVIDENDS AND TO ISSUE A NOTICE OF PARTIAL REDEMPTION TO HOLDERS OF ITS CLASS A CUMULATIVE PREFERRED STOCK FAIRPORT, NEW YORK, September 4, 2007. Pro-Fac Cooperative, Inc. (Nasdaq - CM: PFACP) announced today that the Board of Directors of the Company has declared dividends of $.43 per share on its Class A cumulative preferred stock, which dividends are payable on October 31, 2007 to shareholders of record on October 16, 2007. The Company also announced that record holders on September 4, 2007 will receive a Notice of Partial Redemption relating to the redemption of 64% of its Class A cumulative preferred stock from shareholders of record on October 31, 2007 at a price of $25.00 per share. The Company had previously announced its expectation to effect such a redemption in an announcement made on July 11, 2007. The Company has retained Georgeson Inc. as its information agent for the redemption and Computershare Trust Company as its paying agent. Questions concerning the redemption should be directed to Georgeson from within the U.S., Canada, and Puerto Rico at (888) 605-8346 and from outside those areas at (212) 440-9800. The Companys Board of Directors also declared dividends of $.375 per share on its non-cumulative preferred stock, which dividends are payable on October 31, 2007 to shareholders of record on October 16, 2007. About Pro-Fac Cooperative, Inc. : Pro-Fac Cooperative is an agricultural cooperative that markets crops grown by its member-growers, including fruits (cherries, apples, blueberries, and peaches), vegetables (snap beans, beets, cucumbers, peas, sweet corn, carrots, cabbage, squash, asparagus and potatoes) and popcorn. Only growers of crops marketed through Pro-Fac (or associations of such growers) can become members of Pro-Fac. Pro-Facs Class A cumulative preferred stock is listed on The Nasdaq Capital Market under the stock symbol, PFACP. More information about Pro-Fac can be found on its web site at http://profaccoop.com/. This press release contains forward-looking statements within the meaning of the Securities Act of 1933 as amended. These statements reflect managements current views with respect to future events, including the payment of dividends. Actual results may differ materially from those expected because of various risks and uncertainties, including, but not limited to changes in the New York Cooperative Corporations Law and government regulations.
